           Case 1:19-cr-00566-LTS Document 66
                                           65 Filed 08/13/20
                                                    08/12/20 Page 1 of 1
                                           U.S. Department of Justice
 [Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        August 12, 2020

 BY ECF
 The Honorable Laura Taylor Swain
 United States District Judge
 Southern District of New York                                           MEMO ENDORSED
 500 Pearl Street
 New York, New York 10007

           Re:      United States v. Ricardo Fabian, 19 Cr. 566 (LTS)

 Dear Judge Swain:

         The Court held a status conference in this case on June 26, 2020. At that conference, the
 Court set a schedule for any pretrial defense motions to be filed by August 10, 2020, instructed the
 Government to file a letter regarding the need for a pretrial hearing by August 13, 2020, and set a
 status conference for August 14, 2020, at 10:30 a.m. See Dkt. Entry Dated July 1, 2020. The
 defendant has decided not to file any pretrial motions, and accordingly there is no need for a pretrial
 hearing. Additionally, the parties have engaged in disposition discussions, and the Government
 has recently extended a written plea offer to the defendant, which expires on August 26, 2020.
 Accordingly, the parties jointly respectfully request that the Court adjourn the status conference
 currently scheduled for August 14, 2020, to a date following August 26, 2020. If the parties reach
 agreement on a disposition before that date, we will promptly notify the Court.

         Because the purpose of this adjournment is to facilitate disposition discussions among the
 parties, and to give the defendant adequate time to consider the Government’s plea offer, the
 parties jointly submit that the ends of justice served by this continuance outweigh the interests of
 the defendant and the public in a speedy trial, and request that time be excluded under the Speedy
 Trial Act from August 14, 2020 to the new date for a status conference set by the Court.

THE APPLICATION IS GRANTED. THE CONFERENCE IS           Respectfully submitted,
ADJOURNED TO 9/10/ 2020 AT 4:15 P.M. THE
COURT FINDS PURSUANT TO 18 U.S.C. § 3161(h)(7)(A)
THAT THE ENDS OF JUSTICE SERVED BY AN EXCLUSION OF      AUDREY STRAUSS
THE TIME FROM TODAY’S DATE THROUGH 9/10/2020            Acting United States Attorney for
OUTWEIGH THE BEST INTERESTS OF THE PUBLIC AND THE       the Southern District of New York
DEFENDANTS IN A SPEEDY TRIAL FOR THE REASONS
STATED ABOVE. DE# 65 RESOLVED. SO ORDERED.
                                                   By: ___/s/ Thane Rehn________________
DATED:8/12/2020                                        Thane Rehn
/s/ Laura Taylor Swain, USDJ                           Assistant United States Attorney
                                                       (212) 637-2354

 cc: Jesse Siegel, Esq. (via ECF)
